Citation Nr: 0526290	
Decision Date: 09/23/05    Archive Date: 10/05/05

DOCKET NO.  03-20 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a lung disorder.



REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and daughter


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran served on active duty from October 1968 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.

This case was previously before the Board in May 2004 at 
which time it was remanded for additional development.  
Subsequent to the May 2004 remand, service connection was 
granted for a hearing loss disorder.  Therefore the only 
issue before the Board is as shown on the title page.


FINDINGS OF FACT

1.  The veteran was treated during service for pneumonia 
which was acute and resolved prior to his release from 
service.
 
2.  The veteran currently suffers from chronic obstructive 
pulmonary disease (COPD) which was first identified many 
years after his separation from service and is not shown to 
be related to any incident of such service.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by the veteran's 
period of active duty, nor is COPD due to exposure to 
herbicide agents in service.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) (codified at 
38 U.S.C.A. § 5100 et seq.) became law.  Regulations 
implementing the VCAA have been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and the 
implementing regulations apply in the instant case.  A review 
of the record shows the veteran was notified of the VCAA as 
it applies to his claim by correspondence dated in July 2004 
and May 2005, by a May 2003 statement of the case (SOC), and 
by a June 2005 supplemental statement of the case (SSOC). 

A VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  

The RO advised the veteran in the July 2004 and May 2005 
correspondence what information and evidence was needed to 
substantiate his claim.  This correspondence also advised him 
what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed condition and enough information for the RO to 
request records from the sources identified by the veteran.  
He was specifically told that it was his responsibility to 
support the claim with appropriate evidence.  In this way, he 
was advised of the need to submit any evidence in his 
possession that pertains to the claim.  The correspondence 
advised him what information and evidence would be obtained 
by VA, namely, medical records, employment records, and 
records from other Federal agencies.  The May 2003 SOC and 
June 2005 SSOC notified the veteran of the information and 
evidence needed to substantiate the claim and addressed the 
VCAA "fourth element."

In this case, the Board finds that the veteran was fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  When considering the notification letters and the 
other documents described above, as a whole, the Board finds 
that he was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claim.  The veteran 
has been provided opportunities to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  He was given ample time to respond to the notices.  

All the VCAA requires is that the duty to notify is 
satisfied, and that veterans are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  To the extent 
that there may be an error in timing, the Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement in this case was harmless error.  After VCAA 
notice was provided to the veteran, the issue on appeal was 
re-adjudicated and a SSOC was provided to the veteran.  The 
veteran has been provided every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial error.  See VAOPGCPREC 7-2004 (July 16, 2004).

With respect to VA's duty to assist, the RO obtained all 
medical records identified by the veteran.  The VCAA duty to 
assist also requires that VA provide a medical examination 
and obtain a medical opinion when necessary for an adequate 
decision.  See 38 C.F.R 3.159(c)(4).  The Board notes that a 
VA examination was afforded the veteran in October 2004 and a 
specific medical etiology opinion was obtained in this case.  
Therefore, the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.  


Background.  Service medical records reveal that the veteran 
developed pleuritic left chest pain, fever, moderate dyspnea 
and a cough while in Vietnam in June 1969.  He was medievaced 
to a hospital in Japan in July 1969, where he remained 
hospitalized until September 1969.  X-rays revealed a 
clearing of the effusion with minimal pleural adhesions of 
the left lung base.  The final diagnoses included pneumonia 
with pleural effusion, left.  He was subsequently returned to 
full duty.  When he was examined in March 1970 in connection 
with his release from service, clinical evaluation was 
negative for any abnormality of his lungs or chest.  

The veteran's initial claim for compensation for a lung 
disorder was received by the RO in June 2002.  In July 2002 
the RO requested the veteran to identify where he had 
received medical treatment.  He replied that he began 
receiving treatment at a VA medical facility in 2002 and was 
still receiving treatment at that facility.

VA medical records reflect that the veteran was seen for an 
initial visit on January 31, 2002, at which time he reported 
that he had been told that he had a spot on his right lung 
and possible emphysema approximately 8 to 10 years 
previously.  He also noted that he had had pneumonia in 
service and "fluid on left lung."  Reportedly he had smoked 
cigarettes since he was 6 years old.  Examination revealed 
that his lung were clear to auscultation bilaterally.  X-rays 
taken in February 2002 revealed evidence of old calcified 
granulomatous disease.  Emphysema was noted.  A pulmonary 
clinic progress note dated in May 2002 reflects that he had 
been healthy over the past several years.  He denied chest 
pain and had no cough but felt short of breath.  He had been 
in a hospital with pneumonia and had fluid on his left lung 
during active duty.  He had a smoking history of 2 packs per 
day for 40 years.  Examination revealed that his lungs were 
clear to auscultation.  

By rating action in August 2002 service connection for a lung 
condition was denied on a direct basis as well as a result of 
exposure to herbicides.  In making that determination the RO 
noted the veteran was treated for pneumonia, which resolved 
in service.  The veteran's lungs were normal at his 
separation examination.  In addition the veteran was 
currently treated for emphysema, which was not a presumptive 
Agent Orange disorder.

At a personal hearing in October 2003, the veteran and his 
daughter offered testimony.  The veteran testified that while 
setting up a bivouac area in Vietnam, he started having a 
chest pain.  He was hospitalized for one month in Vietnam and 
then for two months in Japan.  He then was returned to his 
unit in Vietnam.  He was treated for pneumonia and had fluid 
on his left lung.  He never had lung problems before that 
time, but had had problems since.  He had chest pain 
constantly from one side to the other. 

The Board remanded this case in May 2004 to obtain treatment 
records and to afford the veteran an examination.

VA treatment records dated from December 2002 through 
September 2004 reflect that the veteran continued to be 
followed for several medical conditions, including chronic 
low back pain, nervousness, depression, post-traumatic stress 
disorder, emphysema/COPD, gastritis, and other problems.
 
During an October 2004 VA examination, the examiner noted 
that the veteran reported that he had smoked two packs of 
cigarettes a day "all his life."   He did not remember when 
he began smoking.  He reported an occasional cough which 
produced some scanty brown sputum.  He had no history of 
hemoptysis.  He reported shortness of breath and could walk 
approximately 20 feet.  He reported an episode of pneumonia 
in service.  He had no history of tuberculosis or of asthma.  
Respiratory medicine included Albuterol, Combivent, and 
Flunisolide.  He had year round breathing difficulties.  The 
examiner noted that the lungs were clear with very slight 
decreased breathing sounds throughout.  There were no rales, 
rhonchi, or wheezes.  There was no prolongation of the 
expiratory phase.  No clubbing was noted.  Chest x-rays, 
pulmonary function test (PFT), and lab tests revealed no 
pericardial or pleural effusions.  There were some calcified 
mediastinal lymph nodes.  The diagnoses were status post 
pneumococcal pneumonia with left sided pleural effusion, 
resolved; and COPD due to smoking.  The examiner noted that a 
review of the claims file revealed a hospitalization in July 
1969 for pleuritic left side chest pain, fever, dyspnea, and 
a cough.  The final diagnosis was pneumococcal pneumonia with 
left sided pleural effusion.  The veteran had been 19 years 
old at that time.  There was no current evidence of pneumonia 
or pleural effusion.  The examiner stated that the veteran's 
COPD was due to smoking and was not related to the 
pneumococcal pneumonia in 1969.  The examiner also stated 
that a review of medical notes revealed no evidence that the 
veteran's COPD began in service or was aggravated therein.


Criteria.  In order to establish service connection for a 
claimed disability, the facts, as shown by evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).   For a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  If the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Evidence of a chronic condition must 
be medical, unless it relates to a condition to which lay 
observation is competent.  See Savage v. Gober, 10 Vet. App. 
488, 495-98 (1997).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The Court has held that the second and third elements can be 
satisfied, under 38 C.F.R. § 3.303(b), by the submission of 
(a) evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  The Court 
held in Savage that Section 3.303 does not relieve a claimant 
of the burden of providing a medical nexus.  Rather, a 
claimant diagnosed with a chronic condition must still 
provide a medical nexus between the current condition and the 
putative continuous symptomatology.  Until the claimant 
presents competent medical evidence to provide a relationship 
between a current disability and either an in-service injury 
or continuous symptomatology, the claimant cannot succeed on 
the merits of the claim.  See Voerth v. West, 13 Vet. App. 
117 (1999).  In Voerth the Court held that where a claimant's 
personal belief, no matter how sincere, was unsupported by 
medical evidence, the personal belief cannot form the basis 
of a claim.  Voerth, 13 Vet. App. at 120.

The Court has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

The veteran is seeking service connection for a lung disorder 
that he contends he developed as result of exposure to 
herbicides.  The specific statute pertaining to claimed 
exposure to Agent Orange is 38 U.S.C.A. § 1116.  Regulations 
issued pursuant thereto stipulate the diseases for which 
service connection could be presumed due to an association 
with exposure to herbicide agents.  The specified diseases 
which have been listed therein are chloracne or other 
acneform disease consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma), and Type 2 diabetes mellitus.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

Service connection may be presumed for residuals of Agent 
Orange exposure by showing two elements.  First, a veteran 
must show that he served in the Republic of Vietnam during 
the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 
3.307(a)(6). Second, the veteran must be diagnosed with one 
of the specific diseases listed in 38 C.F.R. § 3.309(e).  See 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).

Notwithstanding the foregoing presumption provisions, a 
claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994).

In the present case, the competent evidence of record 
indicates that the veteran had active service in the Republic 
of Vietnam and has been diagnosed with COPD.  However, this 
disorder is not one of the presumptive disabilities listed 
above.  There is no medical opinion associating the veteran's 
COPD to service.  Most importantly, there is a VA medical 
opinion which clearly diagnoses the veteran's COPD as 
secondary to his use of tobacco, and states it is not related 
to his period of active service.  

Despite the veteran's contention that he has had a chronic 
lung disorder since service, the evidence does not support a 
finding of a chronic lung disorder in service, nor does the 
evidence show that his present COPD is the result of disease 
or injury incurred in service.  The veteran's lay opinion to 
the effect that his currently diagnosed lung disorder is 
attributable to his period of service is not competent 
evidence of such a nexus since lay persons are not qualified 
to render a medical diagnosis or an opinion concerning 
medical causation. See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  In the absence of competent medical 
evidence that the veteran's current COPD began during his 
military service or was caused by some event of such service, 
service connection is not warranted for a chronic lung 
disorder.

While the veteran has indicated that he has had lung problems 
since he was treated for pneumonia in 1969, the earliest 
post-service medical records reflecting pertinent complaints 
or treatment are dated in 2002.  The sole evidentiary basis 
for the asserted continuous symptomatology is lay testimony 
with no medical evidence indicating the presence of pertinent 
symptoms.  Likewise, there is no medical evidence which would 
tend to link the current COPD with the in-service episode of 
pneumonia or the putative continuous symptomatology.  See 
also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Here, the 
preponderance of the evidence is against the veteran's claim.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case. See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001); 38 C.F.R. § 3.102 (2004).


ORDER

Entitlement to service connection for COPD is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


